El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
Luego de celebrar una vista administrativa informal, ¿puede el Superintendente de la Policía de Puerto Rico im-poner como medida disciplinaria contra un agente policí-aco una sanción mayor a la que le había notificado previa-mente? Contestamos esa interrogante en la negativa.
Por los fundamentos que discutiremos más adelante, modificamos la Sentencia recurrida a los fines de devolver el caso a la Comisión de Investigación, Procesamiento y *610Apelación (CIPA) para que celebre una vista adjudicativa formal en el caso del Sr. José L. Torres Rivera (señor Torres Rivera o peticionario) y, de entender que procede una me-dida disciplinaria, se circunscriba a imponer una medida que no podrá exceder de una suspensión de empleo y sueldo por el término de 120 días.
I
Para el 2003, el señor Torres Rivera se desempeñaba en un puesto de carrera como agente de la Policía de Puerto Rico (Policía). A raíz de unos hechos ocurridos el 26 de ju-nio de 2003 en el Centro Médico en Río Piedras, la Policía realizó una investigación administrativa sobre la conducta del peticionario como miembro de la fuerza policíaca.(1) Como resultado de esa investigación, el 28 de octubre de 2010, el entonces Superintendente de la Policía, el Ledo. José E. Figueroa Sancha, le notificó al señor Torres Rivera una Resolución de cargos. En particular, expuso que el se-*611ñor Torres Rivera incurrió en las faltas graves 1, 18, 27 y 42 dispuestas en el Art. 14, Sec. 14.5 del Reglamento de Personal de la Policía de Puerto Rico (Reglamento de Personal),(2) por lo que se proponía “imponerle como castigo una suspensión de empleo y sueldo por el término de ciento veinte (120) días”. (Énfasis suplido).(3)
Como parte de la notificación, el Superintendente Figueroa Sancha le advirtió al señor Torres Rivera de su de-recho a solicitar una vista administrativa informal ante un oficial examinador dentro del término de 15 días labora-bles, contado a partir de la fecha de notificación de la Re-solución de cargos. A su vez, le informó que “[d\e no solici-tar la vista se entenderá que renuncia a la misma y a su derecho de estar presente y presentar evidencia a su favor, por lo que el castigo de suspensión se convertirá en final, con derecho usted de apelar el mismo ante la [CIPA] dentro del término de treinta (30) días calendario, contados a par-tir de la Resolución Final que se emita imponiéndole el re-ferido castigo”, (Énfasis suplido).(4)
Luego de celebrada la vista administrativa informal que solicitó el peticionario, el 24 de octubre de 2013, un nuevo Superintendente de la Policía, Héctor M. Pesquera, notificó al señor Torres Rivera una Resolución final de expulsión y *612le indicó que podía apelarla ante la CIPA. Específicamente, el Superintendente Pesquera le informó lo siguiente:
Luego de evaluar el expediente administrativo, he determinado que la sanción anunciada en la Resolución de Cargos debe ser modificada. En vista de que su conducta es un claro atropello a los derechos civiles de un ciudadano y al amparo del acuerdo suscrito entre el Gobierno del Estado Libre Asociado de Puerto Rico, la Policía de Puerto Rico y el Gobierno de los Estados Unidos de América para la reforma de la Policía de Puerto Rico, en el caso United States v. Commonwealth of Puerto Rico et al., Caso Número 3:12-cv-2039 (GAG), lo expulso del puesto que ocupa en la Policía de Puerto Rico, efectivo a la fecha de notifi-cación de esta comunicación. (Énfasis suplido).(5)
En desacuerdo con la decisión de la Policía, el 12 de noviembre de 2013, el señor Torres Rivera apeló ante la CIPA. Así las cosas, dicho foro dictó una Resolución el 20 de noviembre de 2013,(6) en la cual declaró “con lugar” la apelación del señor Torres Rivera al concluir que “el pro-ceso disciplinario [...] fue uno defectuoso, contra derecho y en violación al debido proceso de ley”.(7) En su dictamen, la CIPA expresó que “[s]i validamos el proceder de la Policía de Puerto Rico adjudicándole la autoridad de variar los cas-tigos sin previo aviso, estaríamos colocando a los policías en una posición desventajosa frente a la institución que preci-samente le ha privado de su derecho propietario”. (8) Asi-mismo, fundamentó su decisión en lo siguiente:
No hay ninguna advertencia de que el castigo podría ser desde una suspensión de empleo y sueldo de [120] días hasta la expulsión. Nada de lo escrito y notificado al apelante Torres Rivera # 29623 le apercibe de la posibilidad de un aumento a su castigo. Lo que se le dice es que si no quiere presentar prueba a su favor, se sostendrá la sanción anticipada. Esta notificación tiene el propósito de que el apelante decida si *613acoge o no el castigo y de solicitar la vista administrativa, poder preparar su defensa.
[[Image here]]
Cabe destacar!,] además, [...] que la Policía de Puerto Rico enmienda la sanción a tenor con el convenio de reforma policial. La mencionada enmienda no es procedente en derecho, por entre otras razones, fundamentarse en un acuerdo que se suscribió el 17 de julio de 2013 y que tiene carácter prospectivo. (Énfasis suplido).(9)
En consecuencia, la CIPA revocó la determinación de expulsión y ordenó a la Policía el pago de salarios, haberes y otros beneficios dejados de percibir por el señor Torres Rivera durante su suspensión.
Inconforme con la decisión de la CIPA, el 14 de marzo de 2014, la Policía presentó un recurso de revisión administra-tiva ante el Tribunal de Apelaciones. Así las cosas, el 30 de abril de 2014 dicho tribunal revocó la Resolución de la CIPA y devolvió el caso para que esa comisión celebrara una vista adjudicativa con el fin de atender los méritos de la reclama-ción ante sí.(10) El foro apelativo intermedio expresó que
[n]o existe en nuestra jurisprudencia, en la Ley de la Policía de Puerto Rico, infra, o en el reglamento aplicable, prohibición alguna que impida al Superintendente modificar la sanción sugerida, si estima que la que procede es otra distinta, sea esta más leve o más grave a la originalmente anunciada. Ello, naturalmente, siempre que el empleado fuera adecuadamente notificado de los cargos en su contra, así como de la oportuni-dad de ser escuchado y de presentar alguna prueba a su favor.
[[Image here]]
Entonces, realizada la notificación correctamente y brindado el debido proceso de ley, surge que la Policía siguió un proce-dimiento justo y equitativo, conforme a las reglas del debido proceso de ley y [no] actuó ultra vires al aplicar una medida disciplinaria más severa a la anunciada en la notificación. (Énfasis suplido). Sentencia, Apéndice de la Solicitud de cer-tiorari, págs. 20-24.
*614Insatisfecho con la determinación del Tribunal de Ape-laciones, el 10 de junio de 2014, el peticionario presentó mía Solicitud de certiorari en la cual señaló los errores siguientes:
[(1)] Erró el [Tribunal de Apelaciones] al revocar la Resolución emitida por la [CIPA] en la cual resolvió que no se le había reconocido el debido proceso de ley al peticionario, al imponér-sele como medida disciplinaria la expulsión de[l] Cuerpo de la Policía luego de celebrada la vista informal, cuando se le había advertido previamente en la Resolución de Cargos que se le impondría como medida disciplinaria una suspensión de em-pleo y sueldo [,] y en la que se le advirtió de su derecho a una vista informal previo a la imposición del referido castigo. Ello sin prueba alguna en el expediente, de alegados hechos o con-ducta adicional a la anunciada previamente en la Resolución de Cargos, antes de la celebración de la vista informal.
[(2)] Erró el [Tribunal de Apelaciones] al revocar la Resolución emitida por la [CIPA] de 20 de noviembre de 2013, al no reco-nocerle la facultad inherente de evaluar su propia jurisdicción apelativa al evaluar los casos presentados ante sí, previo a la celebración de la vista informal. íd., pág. 8.
El 31 de octubre de 2014 expedimos el recurso de certio-rari y más adelante, el 18 de junio de 2015, el señor Torres Rivera presentó su alegato. Por su parte, la Policía pre-sentó su alegato en oposición el 10 de septiembre de 2015.
II
En su alegato, el peticionario planteó que nunca se le apercibió de la posibilidad de que el castigo consistente en una suspensión de empleo y sueldo por el término de 120 días (según propuesto en la Resolución de cargos que le fue notificada el 28 de octubre de 2010) pudiera aumentarse antes o después de la vista administrativa informal que solicitara. Incluso, expuso que en la Resolución de cargos se le indicó que si no solicitaba esa vista, entonces se entende-ría que renunciaba a ella y a su derecho a estar presente y ofrecer prueba a su favor, de forma tal que “el castigo de *615suspensión se convertirá en final’(11) y tendría derecho a apelar ante la CIPA.
Aunque el peticionario reconoció que el Reglamento de Personal dispone que la expulsión del cuerpo policíaco es una de las opciones de castigo a imponerse por una falta grave, éste subrayó que la Policía autolimitó su discreción al especificar en la Resolución de cargos que se proponía impo-ner el castigo de la suspensión de empleo y sueldo por el término de 120 días.
Asimismo, el señor Torres Rivera destacó que la Policía había fundamentado la modificación de la sanción ante la existencia de un acuerdo de reforma policial. (12) No obs-tante, esbozó que dicho fundamento es improcedente de-bido a que ese acuerdo se suscribió el 17 de julio de 2013 y con carácter prospectivo, por lo que es inaplicable a unos hechos ocurridos en junio de 2003. Sobre esto, manifestó que “[s]in duda, se utilizó en su contra un convenio que no pudo controvertir porque sencillamente no existía para la fecha en la que tuvo su audiencia ante la Policía [...] ”.(13)
Por otro lado, el peticionario expuso que la CIPA tiene autoridad inherente para evaluar su propia jurisdicción apelativa al examinar los casos presentados por miembros de la Policía que fueran sancionados por la autoridad nominadora. Añadió que “[c]onforme a ello, [la CIPA] tiene el deber de evaluar el expediente que tiene ante sí, y velar porque se hayan cumplido con los procesos no solamente establecidos en las leyes orgánicas y reglamentos de las agencias sobre las cuales su propia ley le confiere jurisdic-ción, sino con los preceptos constitucionales que les cobija a *616los empleados concemidos”.(14) El señor Torres Rivera es-bozó que “[a] base de su autoridad!,] no erró la [CIPA] al determinar que al apelante se le había violado su derecho a un debido proceso de ley, como parte de los procesos en la imposición de la medida disciplinaria, por lo que procedía no sostenerse la misma”. (15)
Así pues, el peticionario nos solicitó la revocación de la Sentencia del Tribunal de Apelaciones, que ordenemos su reinstalación al puesto que ocupaba y el pago de los habe-res dejados de percibir.
Por su parte, en el alegato en oposición, la Procuradora General —en representación de la Policía— indicó que el Reglamento de Personal no le impone al superintendente de la Policía una limitación para variar su determinación sobre la medida disciplinaria luego de la vista administra-tiva informal, sino que tiene la potestad de imponer la san-ción que “ ‘estime conveniente’ ”, incluso la expulsión en el caso de falta grave. (16) Añadió que "se le imputa al peticio-nario conocimiento de la ley y el reglamento, así que no era sorpresa que cause un perjuicio indebido el que luego se determinara imponerle la sanción máxima”. (17)
La Policía sostuvo que la decisión fue conforme al de-bido proceso de ley y no se violó disposición alguna que pudiese invalidar la sanción de expulsión. En particular, la Policía indicó que “al peticionario se le notificó de los graves hechos sobre violación de derechos civiles a un ciuda-dano, de las faltas administrativas, del curso de acción es-pecífico a seguirse en su contra, se le dio la oportunidad de responder a los cargos y tuvo la correspondiente vista informal”. (Énfasis suplido).(18)
*617A su vez, la Policía expresó que el señor Torres Rivera no ha acreditado un perjuicio particular y específico sobre cómo se afectó su derecho a defenderse de los cargos impu-tados en la vista informal. Al respecto, destacó que “[e]l mero hecho que la notificación no indicó que podría proce-der una destitución, no es suficiente para anular el proce-dimiento, cuando de la reglamentación de la [Policía] surge que el Superintendente podía variar la medida disciplina-ria a imponerse y cuando la medida estaba plenamente justificada a la luz de las faltas imputadas”.(19) Mientras, sobre la sanción impuesta, indicó que ésta responde a la política pública de cero tolerancia ante el abuso policíaco.
Asimismo, la Policía manifestó que el Tribunal de Apela-ciones no erró ni abusó de su discreción al ordenar a la CIPA que celebre una vista formal, ya que esto permite garantizar el debido proceso de ley al peticionario en esa etapa signifi-cativa del proceso. Sobre esto, esbozó que la CIPA debe ce-lebrar dicha vista por mandato de ley.
Examinados los hechos del caso, así como los argumen-tos esbozados por las partes en sus respectivos alegatos, procedemos a analizar el derecho aplicable y luego resolver la controversia ante nuestra consideración.
I—f 1—4 I—I
Como antesala, conviene repasar el proceso disciplina-rio que se lleva a cabo en la esfera administrativa en contra de un miembro de la Policía. Este proceso se compone de 6 etapas: (1) la investigación; (2) la formulación de car-gos; (3) la celebración de la vista informal; (4) la determi-nación del Superintendente de la Policía; (5) la etapa ape-lativa ante la CIPA, y (6) la revisión judicial de la decisión emitida por la CIPA.(20)
*618A. La Ley de la Policía de Puerto Rico de 1996 y el Regla-mento de Personal de la Policía de Puerto Rico
En el Art. 5 de la Ley Núm. 53-1996, según enmendada, conocida como la Ley de la Policía de Puerto Rico de 1996 (Ley de la Policía), 25 LPRA see. 3104, se incluyen algunas facultades y deberes del Superintendente de la Policía como administrador y director del cuerpo policíaco.
El Art. 5(b) de la Ley de la Policía, supra, dispone que el Superintendente de la Policía “[djeterminará por regla-mento la organización y administración de la Policía, las obligaciones, responsabilidades y conducta de sus miem-bros, empleados civiles, policías auxiliares, reservistas y concejales y cualquier otro asunto necesario para el funcio-namiento del Cuerpo”. 25 LPRA sec. 3104(b). En lo perti-nente, el Art. 23 de la Ley de la Policía, 25 LPRA see. 3122, establece lo siguiente:
El reglamento determinará las faltas de los miembros de la Fuerza que conllevaren acción disciplinaria. Dichas faltas es-tarán clasificadas en graves o leves. El reglamento prescribirá la acción correspondiente con arreglo a lo preceptuado en las sees. 3101 et seq. de este título.
La acción disciplinaria por faltas leves y graves se fijará en el reglamento, el cual determinará qué personas tendrán fa-cultad para imponer sanciones en estos casos, así como el pro-cedimiento para tramitar las mismas, sujeto a lo siguiente:
(a) Trámite de faltas leves.—
(b) Trámite de faltas graves.—
[[Image here]]
(1) El expediente de investigación de todo cargo grave in-cluirá el informe completo en tomo a las imputaciones hechas *619contra el miembro o miembros de la Fuerza querellados. El trámite de investigación y envío del expediente se hará sin demora innecesaria. El reglamento determinará los oficiales que intervendrán en el expediente de investigación.
(2) El castigo a imponerse por faltas graves podrá ser uno de los siguientes: reasignación de funciones o reubicación, traslado, expulsión permanente del Cuerpo, degradación o suspensión de empleo sin sueldo por un período no mayor de cinco (5) meses.
(3) Los cargos por faltas graves serán formulados por es-crito y firmados por el Superintendente o el Superintendente Asociado.
[[Image here]]
(6) El Superintendente, luego de examinar y analizar el expediente y de dar al querellado la oportunidad de ser escu-chado, resolverá el caso, absolviendo al querellado o impo-niendo el castigo que estime razonable, según lo dispone la cláusula (2) de este inciso. Si se declara incurso en falta el miembro o miembros de la Fuerza concernidos, el Superinten-dente entregará copia al querellado del documento contentivo de su decisión, lo que se comprobará por medio de la firma de éste e indicando la fecha y hora de la notificación. El procedi-miento para estos casos se determinará mediante reglamento.
[[Image here]]
(8) Todo miembro de la Fuerza contra quien se haya dic-tado una decisión adversa por el Superintendente, podrá ape-lar el caso ante la [CIPA], creada mediante las sees. 171 et seq. del Título 1, ante la cual tendrá derecho a vista conforme a los términos de dichas secciones. La apelación deberá presentarse dentro de los treinta (30) días de recibir la notificación de castigo.
En virtud de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 LPRA ant. see. 1301 et seq,, y la Ley de la Policía de Puerto Rico de 1974, Ley Núm. 26 de 22 de agosto de 1974, según enmendada, 25 LPRA ant. sec. 1001 et seq., se promulgó el Reglamento de Personal de la Policía de Puerto Rico, Reglamento Núm. 4216 del Departamento de Estado, 11 de mayo de 1990 (Reglamento de Personal).
En lo concerniente, la Sec. 14.3(2)(a) del Regla-mento de Personal establece que
*620[el] Superintendente tomará las medidas correctivas apro-piadas cuando un miembro de la Policía de Puerto Rico incu-rra en violación de cualquiera de las faltas clasificadas en graves o leves. El castigo a imponerse por falta grave podrá ser uno de los siguientes: expulsión del Cuerpo, degradación o suspensión de empleo y sueldo por un período no mayor de cinco (5) meses [...]
Asimismo, el Reglamento de Personal dispone en su Sec. 14.3(2)(b)(l)(a), las etapas del procedimiento discipli-nario contra un miembro de la Policía que haya incurrido en una falta grave. Acorde con dicha sección, el proceso comienza con una investigación administrativa y luego se emite una determinación sobre si procede o no tomar una medida disciplinaria. En caso de que se determine tomar una acción disciplinaria, entonces se prosigue con la for-mulación de cargos, lo cual se notifica al miembro de la Policía y se le advierte su derecho a solicitar una vista administrativa informal ante un oficial examinador. En esa vista, el miembro de la Policía tiene derecho a presen-tar evidencia y comparecer personalmente o a través de un representante legal. Asimismo, se le advierte que una vez se celebre la vista o transcurra el término establecido sin que ésta se haya solicitado, el Superintendente de la Poli-cía tomará la decisión que estime conveniente. En caso de que la decisión del Superintendente de la Policía fuera la destitución o expulsión, degradación, suspensión de em-pleo y sueldo, amonestación o reprimenda, se le advierte al miembro de la Policía que tiene derecho a apelar ante la CIPA.
B. La Comisión de Investigación, Procesamiento y Apela-ción (CIPA)
La Comisión de Investigación, Procesamiento y Apelación (CIPA), creada en virtud de la Ley Núm. 32 de 22 de mayo de 1972 (Ley 32), según enmendada, 1 LPRA see. 171 et seq., está facultada con poderes cuasijudiciales para intervenir en aquellos casos en los que se impute mal *621uso o abuso de autoridad a cualquier agente del orden pú-blico estatal o municipal, agente de rentas internas o cual-quier otro funcionario de la Rama Ejecutiva estatal o municipal autorizado para efectuar arrestos.(21) Conforme al Art. 2 de la Ley 32 (1 LPRA see. 172), la CIPA podrá ejercer sus funciones en primera instancia —1 LPRA see. 172(1)— o en apelación —1 LPRA see. 172(2)—.(22)
En lo que atañe al caso de epígrafe, la CIPA, en su fun-ción como cuerpo apelativo, revisará las actuaciones disci-plinarias que realizan los jefes o directores sobre los fun-cionarios comprendidos por la ley.(23) En lo pertinente, el Art. 2(2) de la Ley 32 (1 LPRA sec. 172(2)), dispone que la CIPA
[a]ctuará como cuerpo apelativo con jurisdicción exclusiva para oír y resolver apelaciones interpuestas por los funciona-rios públicos cubiertos por este capítulo, cuando el jefe o director, del organismo o dependencia de que se trata les haya im-puesto cualquier medida disciplinaria en relación con actuaciones cubiertas por este capítulo [...]
Tanto el funcionario querellado, como el ciudadano perjudi-cado que hubiese radicado una querella formal ante la autori-dad facultada para sanciones, tendrá un término de treinta (30) días para apelar ante la Comisión, contados a partir de la notificación de la determinación de la referida autoridad.
La Comisión, luego de celebrar la vista correspondiente, se-gún lo dispuesto en el inciso (3) de la see. 173 de este título, podrá confirmar, revocar o modificar la determinación o actua-ción de la cual se hubiere apelado, o podrá imponer cualquier sanción que la autoridad facultada para sancionar hubiese po-dido imponer. No obstante lo anterior, la Comisión podrá mo-dificar su determinación a los fines de aumentar o agravar una sanción sólo cuando, de un análisis del expediente, o de la prueba desfilada ante dicho organismo, o ambas, se desprenda que el jefe o director de la dependencia hubiese impuesto un castigo que, razonablemente, no vaya de acuerdo con los he-chos que originaron la querella presentada. (Énfasis suplido).
*622Conforme a sus facultades, la CIPA adoptó el Regla-mento para la Presentación, Investigación y Adjudicación de Querellas y Apelaciones ante la Comisión de Investiga-ción, Procesamiento y Apelación, Reglamento Núm. 7952 del Departamento de Estado, 1 de diciembre de 2010 (Re-glamento de la CIPA). El Art. 15(l)(a) del mencionado re-glamento dispone que la CIPA actuará como cuerpo apela-tivo “[piara oír y resolver apelaciones interpuestas por los funcionarios públicos cubiertos por la Ley, cuando el Jefe o Director del organismo o dependencia de que se trate haya impuesto cualquier medida disciplinaria en relación con actuaciones cubiertas por la Ley”. Reglamento de la CIPA, supra, pág. 16.
Por su parte, el Art. 4(w) del Reglamento de la CIPA, supra, pág. 5, define “apelación” como el escrito mediante el cual la parte apelante impugna la decisión emitida por la autoridad nominadora y en el que solicita que la CIPA celebre una vista. Mientras, el Art. 10 del Reglamento de la CIPA, supra, regula el inicio del procedimiento de adjudicación. En específico, el inciso 1 del Art. 10 de dicho reglamento expresa que “[t]odo procedimiento de investi-gación y/o adjudicación comienza a iniciativa de la Comi-sión o con la presentación de la querella, apelación o peti-ción en las oficinas de la [CIPA], donde se recibirán los documentos y se abrirá el expediente administrativo”. íd., pág. 12.
Sobre el trámite de presentación, el Reglamento de la CIPA dispone en su Art. 10(2) que la apelación se presen-tará en la Secretaría de la CIPA dentro del término de 30 días, contado desde la fecha en que la parte apelante fue notificada de la determinación a impugnarse. Reglamento de la CIPA, supra, pág. 12.(24) Mientras, el Art. 10(3) de *623dicho reglamento establece que en las apelaciones de fun-cionarios públicos bajo la jurisdicción de la CIPA se in-cluirá: (1) la Resolución de cargos o Carta de intención, y (2) la Resolución final. íd.
Según el Art. 10(5) del Reglamento de la CIPA, supra, pág. 13, una vez se haya presentado la apelación con los documentos requeridos, la CIPA señalará fecha para vista y lo notificará a las partes por correo. La parte apelante y la parte querellada pueden comparecer a dicha vista por derecho propio o con abogado, conforme dispone el Art. 21(4) del Reglamento de la CIPA, supra, pág. 20.
Como vimos, el Art. 2(2) de la Ley 32, supra, re-quiere que la CIPA, dentro de su facultad apelativa, cele-bre una vista. Ello quiere decir que la CIPA tiene la obli-gación de así hacerlo.(25) Este Tribunal ha reconocido que dicha vista es una especie de juicio de novo en el cual la CIPA —como organismo administrativo— tiene la oportu-nidad de escuchar nuevamente toda la prueba y otorgar el valor probatorio que a su juicio esta merezca.(26) Asimismo, la CIPA puede llegar a determinaciones de hecho o conclu-siones de derecho diferentes a las que emitió el Superin-tendente de la Policía.(27)
En cuanto a la desestimación o disposición sumaria de una apelación, el Art. 26 del Reglamento de la CIPA ex-presa que “[l]a Comisión y/o el Juez Administrativo podrá desestimar o disponer sumariamente de una querella o de una apelación motu proprio o a solicitud de parte, de en-tender que la misma no plantea hechos que justifiquen la concesión de un remedio, o si en no habiendo controversia *624real en los hechos, como cuestión de derecho, procede [que] se dicte resolución a favor de la parte promovente”.
C. El debido proceso de ley y el empleado de carrera
La Constitución de Puerto Rico, en su Art. II, Sec. 7, reconoce el derecho a un debido proceso de ley como salvaguarda de las privaciones de libertad o propiedad. (28) Específicamente, el debido proceso de ley en su vertiente procesal es el que regula las garantías mínimas que el Es-tado debe proveer al ciudadano que se le está afectando su vida, libertad o propiedad.(29) Además, como elemento fundamental, exige que el Estado. realice un procedimiento justo y equitativo al momento de intervenir con el interés propietario de una personal.(30)
Ante un reclamo basado en el principio constitucional del debido proceso de ley en su vertiente procesal, corres-ponde identificar si existe un interés que amerite protección. Si se contesta en la afirmativa, procede evaluar cuál es el procedimiento debido. (31)
En múltiples instancias, este Foro ha manifestado que al empleado público se le reconoce un interés en la retención de su empleo, ello siempre que ese interés se encuentre protegido por ley, como en el caso de los emple-ados de carrera,(32) o cuando las circunstancias del empleo *625le creen una expectativa de continuidad.(33) Esto es, los em-pleados de carrera poseen un interés propietario sobre sus plazas, de manera que son acreedores de un debido proceso de ley.(34)
De existir un interés protegido, la agencia nomi-nadora tendría que cumplir con ciertos procedimientos para privar al empleado de su empleo, de forma tal que se cumpla con el debido proceso de ley.(35) Así pues, para ga-rantizar las exigencias mínimas del debido proceso de ley en su vertiente procesal, es fundamental cumplir con estos requisitos: (1) notificación adecuada del proceso; (2) pro-ceso ante un juez imparcial; (3) oportunidad de ser oído; (4) derecho a contrainterrogar a los testigos y examinar la evi-dencia presentada en su contra; (5) tener asistencia de abo-gado, y (6) que la decisión se base en el expediente.(36)
En cuanto al requisito de notificación adecuada, en U. Ind. Emp. A.E.P. v. A.E.P., 146 DPR 611, 634 (1998), in-dicamos que éste tiene el propósito de “poner al empleado público al tanto de los cargos en su contra y de la consecuen-cia que podrían acarrear éstos. Así, el empleado estará en posición de expresar su versión de los hechos y las razones por las cuales no debe ser disciplinado”. (Enfasis suplido).
D. La revisión judicial de las decisiones de las agencias administrativas
Según nos plantea el profesor Demetrio Fernán-dez, la función principal de la revisión judicial “es asegu-*626rarse de que las agencias actúan dentro del marco del po-der delegado y consistente con la política legislativa”.(37) Es norma reiterada en nuestro ordenamiento jurídico que los tribunales apelativos debemos conceder deferencia a las decisiones de las agencias administrativas, ello debido a la experiencia y el conocimiento especializado que éstas po-seen sobre los asuntos que se les han delegado.(38) Por ello, dichas determinaciones poseen una presunción de legali-dad y corrección que los tribunales debemos respetar mien-tras la parte que las impugna no presente la evidencia su-ficiente para derrotarlas.(39)
En reiteradas ocasiones, este Foro ha expresado que el principio rector en la revisión judicial de las decisio-nes e interpretaciones de una agencia administrativa es el criterio de la razonabilidad.(40) Así pues, la revisión judicial se debe limitar a determinar si la agencia actuó de manera arbitraria o ilegal, o en forma tan irrazonable que su ac-tuación constituye un abuso de discreción.(41)
De acuerdo con lo dispuesto por la See. 4.5 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 LPRA see. 2175, conocida como la Ley de Procedimiento Administrativo Uniforme (LPAU), la revisión judicial de las decisiones administrativas comprende 3 aspectos: (1) si el remedio concedido por la agencia fue apropiado; (2) si las *627determinaciones de hecho que realizó la agencia están sos-tenidas por evidencia sustancial que obra en el expediente administrativo visto en su totalidad, y (3) si las conclusio-nes de derecho del ente administrativo fueron correctas, ello mediante una revisión completa y absoluta. (42)
En cuanto a las determinaciones de hecho de una agencia administrativa, conforme a la See. 4,5 de la LPAU, supra, éstas se sostendrán si se fundamentan en evidencia sustancial que conste en el expediente administrativo con-siderado en su totalidad.(43) Esta regla de la evidencia sus-tancial es para "evitar la sustitución del criterio del orga-nismo administrativo en materia especializada por el criterio del tribunal revisor”.(44)
Respecto a las conclusiones de derecho, la See. 4.5 de la LPAU, supra, también dispone sobre ello al expresar que éstas "serán revisables en todos sus aspectos por el tribunal”. Sin embargo, valga destacar que los tribu-nales deben darles peso y deferencia a las interpretaciones que la agencia realice de aquellas leyes particulares que administra.(45) Ante esto, los tribunales no pueden descartar libremente las conclusiones e interpretaciones de la agencia administrativa con el fin de sustituir el criterio de éstas por el propio. (46) Claro está, la deferencia que le deben los tribu-nales a la interpretación que haga la agencia administrativa sobre aquellas leyes y reglamentos que le corresponde poner en vigor cede si la agencia: (1) erró al aplicar la ley; (2) actuó *628arbitraria, irrazonable o ilegalmente, o (3) lesionó derechos constitucionales fundamentales. (47)
En resumen, los tribunales deben deferencia a las decisiones de una agencia administrativa, pero ésta cederá cuando: (1) la determinación administrativa no está basada en evidencia sustancial; (2) el ente adminis-trativo erró en la aplicación o interpretación de las leyes o los reglamentos que se le ha encomendado administrar; (3) el organismo administrativo actuó arbitraria, irrazo-nable o ilegalmente, realizando determinaciones carentes de una base racional, o (4) la actuación administrativa lesionó derechos constitucionales fundamentales.(48) Es importante destacar que si el tribunal no se encuentra frente a alguna de esas situaciones, aunque exista más de una interpretación razonable de los hechos, procede que se valide la interpretación que realizó la agencia adminis-trativa recurrida.
E. La revisión judicial de las determinaciones emitidas por la Comisión de Investigación, Procesamiento y Apelación (CIPA)
El Art. 3 de la Ley 32 (1 LPRA see. 173) establece que las decisiones de la CIPA podrán ser revisadas me-diante recurso interpuesto dentro del término de 30 días, contado desde que fuera notificado el dictamen de dicho organismo administrativo. Específicamente, este artículo dispone que la revisión judicial de las decisiones de la CIPA se limita a “cuestiones de derecho y a la determina-ción de si existe o no evidencia sustancial para sostener las conclusiones de hecho de la Comisión”.
*629<1
Por estar estrechamente vinculados entre sí, discutire-mos en conjunto los dos errores señalados.
En síntesis, el peticionario argumenta que el Tribunal de Apelaciones erró al revocar la decisión de la CIPA, pues en-tiende que la Policía sí violentó el debido proceso de ley que le cobija como empleado de carrera del cuerpo policíaco dado que le impuso la sanción mayor de la expulsión aun cuando le había notificado previamente en la Resolución de cargos que impondría una suspensión de empleo y sueldo por el término de 120 días como medida disciplinaria. El señor Torres Rivera tiene razón en su planteamiento. Veamos.
Del expediente del caso no surge que la Policía le advir-tiera al señor Torres Rivera sobre la posibilidad de que la medida disciplinaria propuesta en la Resolución de cargos, esto es, la suspensión de empleo y sueldo por el término de 120 días, pudiera aumentarse antes o después de cele-brada la vista administrativa informal ante el oficial examinador. Incluso, en la propia Resolución de cargos, la Policía le indicó que si no solicitaba la vista informal se entendería que renunciaba a la misma y a su derecho a estar presente y presentar prueba a su favor, por lo que “el castigo de suspensión se convertirla] en final” y tendría de-recho a apelar ante la CIPA “dentro del término de treinta (30) días calendario, contados a partir de la Resolución Final que se emitiera] imponiéndole el referido castigo”.(49) (Enfasis suplido). Dichas expresiones evidencian con clari-dad el objetivo de la Policía respecto a la medida disciplina-ria que impondría contra el peticionario: una suspensión de empleo y sueldo por el término de 120 días y no más.
A pesar de que el peticionario solo fue notificado de la imposición de una suspensión de empleo y sueldo por el término de 120 días, luego de la vista administrativa infor*630mal fue castigado con la sanción máxima dispuesta en el Reglamento de Personal: la expulsión del cuerpo de la Policía. ¿Qué otra actuación puede ser más contraria a de-recho y violatoria del debido proceso de ley?
No existe duda de que una debida notificación en un procedimiento adjudicativo, como es el presente caso, comprende que el empleado sea advertido de la posible san-ción a la que se expone como resultado del proceso particular al que se enfrenta.(50) Aún más, ante la necesaria protec-ción del interés propietario que posee un empleado público sobre su empleo de carrera, el debido proceso de ley exige no solo que se le advierta cuáles son las sanciones a las que se expone, sino a no ser inducido por el propio Estado a descar-tar posibles sanciones. Esto, pues el empleado tiene derecho a conocer el cuadro claro de su situación particular antes de tomar una decisión en cuanto a la estrategia legal a seguir. No puede validarse la protección de tal interés propietario fuera de un proceso justo enmarcado en el debido proceso de ley, y constituye una clara mácula a ese proceso que el Es-tado induzca al ciudadano a la posibilidad de algo distinto a lo que finalmente resulta ser. Por eso, una vez el empleado acepta las condiciones de lo que constituirá el proceso en su contra, el Estado no puede variar tales condiciones so color de que un reglamento en particular o de que un acuerdo de reforma policial lo permita. No se trata de lo que el Estado tiene derecho a hacer, sino de lo que el Estado le anunció al empleado que haría.
*631Por ello, coincidimos con el planteamiento de la CIPA respecto a que “[n]o tendría sentido instruir al funcionario sobre su derecho a una vista [administrativa informal] si éste desconoce la penalidad a la que se expone”.(51) Lo cierto es que si la autoridad nominadora pudiese imponer cualquier castigo mayor que no le haya anticipado, el fun-cionario es colocado en la disyuntiva de decidir si ejercita o no su derecho a la vista administrativa por desconocer hasta dónde puede ser castigado. Incluso, en ocasiones, hasta se vería motivado a no solicitar la vista y aceptar los cargos según notificados, esto para no exponerse a sancio-nes mayores, lo que tornaría el derecho a una vista admi-nistrativa informal en un acto fútil.
Como mencionamos, la Policía fundamentó la modifica-ción de la sanción propuesta debido a la existencia de un acuerdo de reforma policial para asegurar la protección de los derechos civiles.(52) Ante esto, la representación legal del señor Torres Rivera manifestó que “[s]in duda, se uti-lizó en su contra un convenio que no pudo controvertir por-que sencillamente no existía para la fecha en la que tuvo su audiencia ante la Policía [...] ”.(53)
En cuanto al planteamiento esbozado por la Procura-dora General con relación a que al señor Torres Rivera se le imputa el conocimiento de la ley y el reglamento, de forma tal que “no era sorpresa que caus[ara] un perjuicio indebido el que luego se determinara imponerle la sanción máxima”, (54) conviene aclarar que el hecho de que un regla-mento disponga que una falta puede acarrear hasta la san-ción máxima de la expulsión no significa que ésta se le pueda imponer al empleado sin antes haber cumplido con el debido proceso de ley. Claramente, correspondía que la *632Policía notificara adecuadamente al agente desde un prin-cipio en la Resolución de cargos que éste podía estar ex-puesto a la medida disciplinaria de la expulsión, ello como requisito previo para poder imponerle la sanción máxima. No obstante, la Policía limitó su discreción y notificó la propuesta de imponerle una suspensión de empleo y sueldo por un término fijo de 120 días.
Por lo antes expuesto, concluimos que una auto-ridad nominadora, en este caso el Superintendente de la Policía, está impedida de imponer como medida disciplina-ria una sanción mayor a la que había notificado previa-mente al empleado público en la notificación de cargos, esto sin concederle la oportunidad de defenderse. Actuar contrario a esto constituye una violación al debido proceso de ley y un trato injusto contra el empleado público de que se trate. En este caso, el Tribunal de Apelaciones entendió que “[l]a variación entre las sanciones en nada afectó el debido proceso de ley del Sr. Torres Rivera”.(55) Erró el foro apelativo intermedio al así concluir sobre el asunto.
Por último, la Policía manifestó que el foro apelativo intermedio no erró ni abusó de su discreción al ordenar que la CIPA celebre una vista adjudicativa formal, pues dicha comisión viene obligada a celebrarla por mandato de ley. En cuanto a este asunto, coincidimos con el Tribunal de Apelaciones respecto a que, conforme a las circunstancias del caso de epígrafe, procedía la celebración de una vista adjudicativa formal ante la CIPA para que ambas partes pudieran exponer su caso ante dicho foro. Así lo requiere el Art. 2(2) de la Ley 32, supra, y el Art. 10(5) del Reglamento de la CIPA, supra. Sin embargo, modificamos la Sentencia recurrida para exponer que luego de celebrar la mencio-nada vista, de entender que procede una medida discipli-naria, la CIPA se tendrá que circunscribir a imponer una medida que no podrá exceder de una suspensión de empleo y sueldo por el término de 120 días.
*633V
Por los fundamentos antes expuestos, modificamos la Sentencia recurrida a los fines de devolver el caso a la CIPA para que celebre una vista adjudicativa formal en el caso del Sr José L. Torres Rivera y, de entender que procede una medida disciplinaria, se circunscriba a imponer una me-dida que no podrá exceder de una suspensión de empleo y sueldo por el término de 120 días.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres hizo constar la siguiente expresión, a la cual se unieron la Jueza Asociada Señora Pabón Chameco y el Juez Asociado Señor Feliberti Cintrón:
Estoy conforme con la Opinión que hoy emite este Tribunal porque le garantiza al Sr. José L. Torres Rivera un proceso justo que cumple con las garantías del debido proceso de ley. Lo re-suelto no impide que el superintendente de la Policía comience un nuevo proceso disciplinario, independiente del anterior, que en conformidad con lo expuesto en la Opinión del Tribunal, cumpla con las exigencias del debido proceso de ley. Véase Carrón Lamoutte v. Compañía de Turismo, 130 DPR 70 (1992).
La Jueza Presidenta Oronoz Rodríguez, la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez concurrieron con el resultado sin opinión escrita.

 De la Resolución de cargos notificada en octubre de 2010 al peticionario, el Sr. José L. Torres Rivera, citamos la narrativa de hechos siguiente:
“Surge de la investigación que el 26 de junio de 2003, el Sr. Alexander Monge Adorno fue a buscar a su esposa al trabajo en Centro Médico. El Sr. Monge estaba mal estacionado y fue intervenido por la persona encargada de la grúa, con quien discutió y fue agredido por este. El Sr. Monge lo empujó y con la mano abierta agredió al de la grúa en el área de la boca. Inmediatamente llegan varias personas de la seguridad de Centro Médico, quienes los agredieron con sus rótenes.
“Usted, quien estaba prestando vigilancia, interviene en la situación. Los agen-tes de la seguridad del Centro Médico arrestan al Sr. Monge por agresión. No obs-tante, estando este esposado y en su presencia, fue agredido por los guardias de seguridad con los rótenes. Usted no impidió esta actuación, permitiendo violencia injustificada en contra de un ciudadano que está indefenso, por estar arrestado y esposado. Tampoco dio instrucciones para que el Sr. Monge fuera atendido por personal médico, luego de la golpiza.
“Hay que destacar que el Sr, Monge sufrió contusiones en la espalda y fractura de un brazo por esta agresión. El caso fue sometido al Tribunal y los agentes de seguridad resultaron convictos de agresión. Cabe señalar además, que el Sr. Monge no estaba armado.
“Surge de la investigación que usted declaró a favor de los guardias de seguri-dad, parcializándose a favor de éstos. Por todos estos actos usted fue negligente, permitiendo que se le violaran los derechos civiles a un ciudadano, que estaba arres-tado y esposado”. Resolución de cargos, Apéndice de la Solicitud de certiorari, págs. 32-33.


 Estas faltas graves son:
“1. Demostrar incapacidad manifiesta, ineptitud, descuido, parcialidad o negli-gencia en el desempeño de sus deberes, funciones y responsabilidades.
[[Image here]]
“18. Declarar falsamente o inducir a declarar falsamente a otra persona ante un magistrado, oficial investigador, organismo judicial o cuasijudicial.
[[Image here]]
“27. Observar una conducta lesiva, inmoral o desordenada en detrimento del Cuerpo de la Policía.
[[Image here]]
“42. Ofrecerse a declarar como testigo de reputación ante los tribunales de jus-ticia u organismos administrativos, en casos de personas sometidas a los procedi-mientos judiciales o cuasijudiciales”. Art. 14, Sec. 14.5 del Reglamento de Personal de la Policía de Puerto Rico, págs. 100, 102, 103 y 106.


 Resolución de cargos, Apéndice de la Solicitud de certiorari, pág. 33.


 íd., págs. 33-34.


 íd., pág. 35.


 Archivada en autos la copia de la notificación de la Resolución el 12 de febrero de 2014.


 Resolución de la CIPA, Apéndice de la Solicitud de certiorari, pág. 27.


 íd., pág. 28.


 íd., págs. 28-29.


 Archivada en autos la copia de la notificación de la Sentencia el 12 de mayo de 2014.


 Resolución de cargos, Apéndice de la Solicitud de ceríiorari, pág. 33.


 Esta Curia viene en conocimiento judicial de que el nombre oficial del men-cionado acuerdo es Acuerdo para la Reforma Sostenible de la Policía de Puerto Rico y que el Departamento de Justicia de Estados Unidos y el Estado Libre Asociado de Puerto Rico lo suscribieron el 17 de julio de 2018, Véase http: // policia.pr.gov/informacion-sobre-reforma-policiaca/ (última visita el 24 de octubre de 2016),


 Alegato de la parte peticionaria, pág. 8,


 Íd., pág. 10.


 Íd., págs. 10-11.


 Alegato de la Policía de Puerto Rico, pág. 10.


 Íd., pág. 14.


 Íd., pág. 13.


 Íd., pág. 16.


 Asoc. Miembros Policía v. Supte. Policía, 136 DPR 271, 280 (1994). Véase, además, Arocho v. Policía de P.R., 144 DPR 766, 773 (1998).
*618En Arocho v. Policía de P.R., supra, el entonces Superintendente de la Policía, Ledo. Pedro A, Toledo Dávila (Superintendente Toledo), notificó una Resolución de cargos con una sanción de suspensión de empleo y sueldo por 5 meses por las faltas graves cometidas por el policía Miguel Aroeho Hernández. En reconsideración, el Su-perintendente Toledo redujo la suspensión de empleo y sueldo a 15 días. Posterior-mente, la Comisión de Investigación, Procesamiento y Apelación (CIPA) modificó, como cuestión de derecho, la sanción aumentándola a 90 días de suspensión de empleo y sueldo. En aquella ocasión, esta Curia confirmó la determinación de la CIPA.
Conviene señalar que la sanción que había modificado la CIPA y que confirma-mos consistía en una suspensión de empleo y sueldo de 90 días y esto se encontraba dentro del marco del término de 5 meses que había notificado el Superintendente Toledo en la Resolución de cargos,


 Véase Ortiz Ruiz v. Superintendente Policía, 132 DPR 432, 438-439 (1993).


 íd., pág. 439.


 Íd.


 El Art. 4(m) del Reglamento para la Presentación, Investigación y Adjudi-cación de Querellas y Apelaciones ante la Comisión de Investigación, Procesamiento y Apelación, Reglamento Núm. 7952 del Departamento de Estado, 1 de diciembre de 2010, pág. 3, define “apelante” como aquel “[algente del orden público, agente de Rentas Internas, o cualquier otro funcionario de la Rama Ejecutiva autorizado para *623efectuar arrestos que recurra en apelación ante la CIPA o cualquier ciudadano per-judicado que recurra en apelación ante la Comisión por no estar conforme con la determinación de la autoridad facultada para sancionar”.


 Véase Arocho v. Policía de P.R., supra, pág. 772.


 Ramírez v. Policía de P.R., 158 DPR 320, 332 (2002); Arocho v. Policía de P.R., supra, pág. 772.


 Arocho v. Policía de P.R., supra, pág. 772.


 Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1. Véase, además, Vázquez González v. Mun. de San Juan, 178 DPR 636, 643 (2010).


 Picorelli López v. Depto. de Hacienda, 179 DPR 720, 735-736 (2010); Álamo Romero v. Adm. de Corrección, 175 DPR 314, 329 (2009); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 DPR 881, 887-888 (1993).


 Mun. de San Juan v. Jta. Planificación, 189 DPR 895, 907 (2013); In re García Vega, 189 DPR 741, 755 (2013); González Segarra et al. v. CFSE, 188 DPR 252, 278 (2013).


 Álamo Romero v. Adm. de Corrección, supra, pág. 329.


 Conforme nos plantea el profesor Demetrio Fernández Quiñones, el emple-ado de carrera es aquel que ha sido sometido a un período probatorio y al completar éste de manera satisfactoria se convierte en un empleado regular de carrera. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Bogotá, Ed. Forum, 2013, págs. 504-505.


 Rosa Maisonet v. ASEM, 192 DPR 368, 384 (2015); Adventist Health v. Mercado, 171 DPR 255, 263 (2007); S.L.G. Giovanetti v. E.L.A., 161 DPR 492, 506-507 (2004); Orta v. Padilla Ayala, 131 DPR 227, 241 (1992).


 Vázquez González v. Mun. de San Juan, supra, pág. 643.


 S.L.G. Giovanetti v. E.L.A., supra, págs. 506-507.


 Véanse ios casos normativos Cleveland Board of Education v. Loudermill, 470 US 532 (1985), y Torres Solano v. P.R.T.C., 127 DPR 499 (1990). Véanse, además: Rosa Maisonet v. ASEM, supra, pág. 384; Vázquez González v. Mun. de San Juan, supra, pág. 643; Domínguez Castro et al. v. E.L.A. I, 178 DPR 1, 47 (2010); Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, pág. 889.


 Fernández Quiñones, op. cit., pág. 669.


 Asoc. Fcias. v. Caribe Specialty et al. II, 179 DPR 923, 940 (2010). Véanse, además: González Segarra et al. v. CFSE, supra, pág. 276; Pagán Santiago et al. v. ASR, 185 DPR 341, 358 (2012); Pereira Suárez v. Jta. Dir. Cond., 182 DPR 485, 511 (2011); Com. Seg. v. Real Legacy Assurance, 179 DPR 692, 717 (2010); Mun. de San Juan v. CRIM, 178 DPR 163, 175 (2010); Martínez v. Rosado, 165 DPR 582, 589 (2005); Otero v. Toyota, 163 DPR 716, 727 (2005); Misión Ind. P.R. v. J.P., 146 DPR 64, 130 (1998).


 Trigo Margarida v. Junta Directores, 187 DPR 384, 393-394 (2012); Batista, Nobbe v. Jta. Directores, 185 DPR 206, 215 (2012); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 744 (2012); Torres Santiago v. Depto. Justicia, 181 DPR 969, 1002-1003 (2011); Calderón Otero v. C.F.S.E., 181 DPR 386, 395-396 (2011).


 Mun. San Juan v. Plaza Las Americas, 169 DPR 310, 323 (2006); Rebollo v. Yiyi Motors, 161 DPR 69, 76 (2004).


 Calderón Otero v. C.F.S.E., supra, pág. 396.


 Pagán Santiago et al. v. ASR, supra, pág. 358; Asoc. Fcias. v. Caribe Specialty et al. II, supra, pág. 940; Rivera v. A & C Development Corp., 144 DPR 450, 460-461 (1997). Véase, además, Fernández Quiñones, op. cit., pág. 688.


 Véanse, además: Torres Santiago v. Depto. Justicia, supra, pág. 1003; Asoc. Fcias. v. Caribe Specialty et al. II, supra; JP, Plaza Santa Isabel v. Cordero Badillo, 177 DPR 177, 186-187 (2009); Hernández, Álvarez v. Centro Unido, 168 DPR 592, 614-615 (2006).


 P.R.T.C. v. J. Reg. Tel. de P.R., 151 DPR 269, 282 (2000); Misión Ind. P.R. v. J.P., supra, pág. 131; Reyes Salcedo v. Policía de P.R., 143 DPR 85, 95 (1997).


 Hernández, Álvarez v. Centro Unido, supra, pág. 615.


 Calderón Otero v. C.F.S.E., supra, pág. 397; Mun. San Juan v. Plaza Las Américas, supra, pág. 324; Hernández, Álvarez v. Centro Unido, supra, pág. 615.


 Acarón et al. v. D.R.N.A., 186 DPR 564, 585 (2012); Mun. San Juan v. Plaza Las Américas, supra, pág. 324.


 The Sembler Co. v. Mun. de Carolina, 185 DPR 800, 822 (2012); IFCO Recycling v. Aut. Desp. Sólidos, supra, págs. 744-746; Asoc. Fcias. v. Caribe Specialty et al. II, supra, págs. 941-942; Otero v. Toyota, supra, pág. 729.


 Resolución de cargos, Apéndice de la Solicitud de certiorari, págs. 33-34.


 En Torres Solano v. P.R.T.C., supra, págs. 526-527, expresamos que
“[...] los requisitos procesales que cumplen con las garantías constitucionales mínimas sobre la vista informal previa al despido son los siguientes;
Debe notificarse a la parte contra quien se va a tomar tal medida disciplinaria del curso de acción específico a seguirse en su contra. Deberá concedérsele una opor-tunidad a responder a los cargos. La vista no debe ser compleja, complicada, extensa o formal. Basta con que se le permita al empleado explicar personalmente o por escrito las razones por las cuales, según él, no debe ser disciplinado así. El empleado público tiene derecho a que se le notifiquen, por escrito, los cargos en su contra”.
(Énfasis y escolio omitidos),


 Resolución de la CIPA, Apéndice de la Solicitud de certiorari, pág. 29.


 Este acuerdo se conoce como el Acuerdo para la Reforma Sostenible de la Policía de Puerto Rico. Véase escolio 12 de esta opinión.


 Alegato de la parte peticionaria, pág. 8,


 Alegato de la Policía de Puerto Rico, pág, 14.


 Sentencia del Tribunal de Apelaciones, Apéndice de la Solicitud de certio-rari, pág. 20.